United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Santa Barbara, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0842
Issued: September 17, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 11, 2019 appellant filed a timely appeal from a January 14, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish entitlement to
continuation of pay (COP).

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the January 14, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On November 27, 2018 appellant, then a 57-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on November 21, 2018 the duties of her modified position caused
a right shoulder strain and biceps tendinitis. The employing establishment controverted the claim
claiming that appellant had not been in the performance of duty on November 21, 2018 as this was
her scheduled day off. It also noted that this was not a claim for a traumatic injury. Appellant
stopped work on November 21, 2018.
In a development letter dated December 11, 2018, OWCP informed appellant that
additional factual and medical evidence was necessary to establish her claim. It advised appellant
of the type of factual and medical evidence needed and provided appellant a questionnaire for her
completion. OWCP advised appellant regarding the type of evidence needed and afforded her 30
days to submit the requested evidence.
On January 4, 2019 OWCP received appellant’s response to the development
questionnaire. Appellant advised that she was filing an occupational disease claim as she attributed
her right shoulder condition to performing the duties of her modified position. She described the
duties she believed caused her right shoulder pain, which included opening three doors, moving
mail from the back to the front of the mail truck, and opening the back door of the mail vehicle.
By decision dated January 14, 2019, OWCP accepted appellant’s occupational disease
claim for right shoulder calcific tendinitis. By separate decision of even date, it denied appellant’s
claim for COP finding that she was not entitled to it because she had alleged an occupational
disease and not a traumatic injury. OWCP advised appellant that the denial of COP did not affect
her entitlement to compensation, and that she could, therefore, file a claim for compensation (Form
CA-7) for lost wages due to her accepted employment injury.
LEGAL PRECEDENT
An occupational disease or illness means a condition produced by the work environment
over a period longer than a single workday or shift.3 A traumatic injury means a condition of the
body caused by a specific event or incident or a series of events or incidents, within a single
workday or shift.4 Such condition must be caused by external force, including stress or strain,
which is identifiable as to time and place of occurrence and member or function of body.5
OWCP’s regulations provide, in pertinent part, that to be eligible for continuation of pay,
an employee must: (1) have a traumatic injury which is job related and the cause of the disability
and/or the cause of lost time due to the need for medical examination and treatment; (2) file Form

3

20 C.F.R. § 10.5(q).

4

Id. at § 10.5(ee).

5

Id.

2

CA-1 within 30 days of the date of the injury; and (3) begin losing time from work due to the
traumatic injury within 45 days of the injury.6
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish entitlement to
COP.
On November 27, 2018 appellant filed a traumatic injury claim alleging that on
November 21, 2018 she developed right shoulder strain and right biceps tendinitis due to the duties
of her modified position. The employing establishment controverted the claim noting that she had
not been scheduled to work on November 21, 2018 and that this was not a claim for a traumatic
injury. In response to questions posed by OWCP, appellant advised that her claim was for an
occupational disease rather than a traumatic injury as her right shoulder conditions occurred over
more than a single workday or shift.7
The Board finds that OWCP properly determined that appellant’s claim was more
appropriately classified as an occupational disease rather than a traumatic injury.8 Consequently,
as appellant’s claimed disability was not caused by a traumatic injury, she is not eligible for COP.9
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish entitlement to
COP.

6
20 C.F.R. § 10.205(a)(1-3); see also C.C., Docket No. 18-0912 (issued July 11, 2019); J.M., Docket No. 09-1563
(issued February 26, 2010).
7

See supra note 3.

8

See J.F., Docket No. 10-2134 (issued July 6, 2011).

9
See id.; see also C.C., Docket No. 18-0912 (issued July 11, 2019); J.V., Docket No. 15-0942 (issued
March 8, 2016).

3

ORDER
IT IS HEREBY ORDERED THAT the January 14, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 17, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

